DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 04/05/2022 has been entered. Claims 7, 8, 10-16 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on 01/05/2022.


Response to Arguments
Applicant’s amendments, filed on 04/05/2022, have been entered and fully considered. In light of the applicant’s amendments changing the scope of the claimed invention, the rejection(s) have been withdrawn or updated.  However, upon further consideration, a new or updated ground(s) of rejection(s) have been made, and applicant's arguments pertaining to the amended language have been rendered moot.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 8, 10, 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YAMAGUCHI ET AL. (US 2019/0140567) (hereinafter “YAMAGUCHI”) in view of KEARNS ET AL. (US 2014/0236369) (hereinafter “KEARNS”).

With respect to Claim 7, YAMAGUCHI teaches:
a control unit; a measurement unit; a receptacle for an electrical energy store; and a power supply unit (See Figs. 1a-5).
However YAMAGUCHI is silent to the language of:
wherein the apparatus is configured to define a set of operation instructions for the operation of the electrical energy storage; create, based on the set of operation instructions, a simulation of the operation from a virtual test object; perform, on the electrical energy store, the operation according to the set of operation instructions; detect, via the measurement unit, a state parameter during the operation according to the set of operation instructions; perform a comparison of the state parameter with the simulation; and modify the simulation based on a result of the comparison, creating a new simulation.
KEARNS further teaches:
an apparatus is configured to define a set of operation instructions for the operation of the electrical energy storage; create, based on the set of operation instructions, a simulation of the operation from a virtual test object; perform, on the electrical energy store, the operation according to the set of operation instructions; detect, via the measurement unit, a state parameter during the operation according to the set of operation instructions; perform a comparison of the state parameter with the simulation; and modify the simulation based on a result of the comparison, creating a new simulation (See Figs. 6, 7, 10, 11, 13).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify YAMAGUCHI to include an apparatus is configured to define a set of operation instructions for the operation of the electrical energy storage; create, based on the set of operation instructions, a simulation of the operation from a virtual test object; perform, on the electrical energy store, the operation according to the set of operation instructions; detect, via the measurement unit, a state parameter during the operation according to the set of operation instructions; perform a comparison of the state parameter with the simulation; and modify the simulation based on a result of the comparison, creating a new simulation.
One of ordinary skill in the art would have been motivated to modify YAMAGUCHI because it would be beneficial to reliably and efficiently maximize economic return of an energy storage system.

With respect to Claim 8, YAMAGUCHI teaches: 
wherein the apparatus includes a housing, in which the control unit, the measurement unit, the receptacle and the power supply unit are arranged (See Figs. 1a-5).  

With respect to Claim 10, YAMAGUCHI teaches:
wherein the receptacle is configured to receive a plurality of electrical energy stores, wherein the electrical energy stores are arranged so as to be connected in series (See Para 0029 battery packs connected in series; See Figs. 1a-5).  

With respect to Claim 12, YAMAGUCHI teaches:
wherein the measurement unit includes at least one sensor, the at least one sensor being at least one selected from a group consisting of a voltage sensor, a current sensor, a temperature sensor, and a configurable input, wherein the measurement unit is connected in a data-carrying manner to the control unit, and wherein the measurement unit is able to be connected to the electrical energy stores (See Figs. 1a-5).  

With respect to Claim 13, KEARNS further teaches:
wherein the control unit is able to be connected in a data-carrying manner to a simulation unit (See Figs. 6, 7, 10, 11, 13).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify YAMAGUCHI to include wherein the control unit is able to be connected in a data-carrying manner to a simulation unit.
One of ordinary skill in the art would have been motivated to modify YAMAGUCHI because it would be beneficial to reliably and efficiently maximize economic return of an energy storage system.

With respect to Claim 14, KEARNS further teaches:
wherein the simulation unit is configured to transmit the set of operation instructions to the control unit (2), and wherein the connection between the simulation unit and the control unit is disconnected following the simulation unit transmitting the set of operation instructions to the control unit (See Figs. 6, 7, 10, 11, 13).  
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify YAMAGUCHI to include wherein the simulation unit is configured to transmit the set of operation instructions to the control unit (2), and wherein the connection between the simulation unit and the control unit is disconnected following the simulation unit transmitting the set of operation instructions to the control unit.
One of ordinary skill in the art would have been motivated to modify YAMAGUCHI because it would be beneficial to reliably and efficiently maximize economic return of an energy storage system.

With respect to Claim 15, YAMAGUCHI teaches:
wherein the control unit is configured to control the power supply unit, and wherein the power supply unit is configured to be electrically conductively connected to the electrical energy store (See Figs. 1a-5).  

With respect to Claim 16, KEARNS further teaches:
wherein the operation comprises at least one of a charging method, a discharging method, a balancing method, and a load profile for the electrical energy store (See Figs. 6, 7, 10, 11, 13).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify YAMAGUCHI to include wherein the operation comprises at least one of a charging method, a discharging method, a balancing method, and a load profile for the electrical energy store.
One of ordinary skill in the art would have been motivated to modify YAMAGUCHI because it would be beneficial to reliably and efficiently maximize economic return of an energy storage system.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YAMAGUCHI ET AL. (US 2019/0140567) (hereinafter “YAMAGUCHI”) in view of KEARNS ET AL. (US 2014/0236369) (hereinafter “KEARNS”), SCHAEFER ET AL. (US 2011/0125433) (hereinafter “SCHAEFER”).

With respect to Claim 11, YAMAGUCHI, KEARNS teaches all limitations of parent claims. 
YAMAGUCHI teaches:
wherein the receptacle is configured to receive a plurality of electrical energy stores (See Para 0029 battery packs connected in series; See Figs. 1a-5).
However YAMAGUCHI is silent to the language of:
wherein the electrical energy stores are arranged so as to be connected in parallel.
SCHAEFER further teaches:
electrical energy stores are arranged so as to be connected in parallel (See Para 0006 serial and/or parallel connection of these cells)
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify YAMAGUCHI to include wherein the electrical energy stores are arranged so as to be connected in parallel.
One of ordinary skill in the art would have been motivated to modify YAMAGUCHI because it would be beneficial to have different kinds of connections that form a rechargeable energy storage device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KEARNS ET AL. (US 2014/0074311) teaches METHOD AND APPARATUS FOR DAMPING POWER OSCILLATIONS ON AN ELECTRICAL GRID USING NETWORKED DISTRIBUTED ENERGY STORAGE SYSTEMS.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864